Name: Commission Implementing Decision (EU) 2019/1205 of 12 July 2019 granting a derogation requested by Belgium with regard to the region of Flanders pursuant to Council Directive 91/676/EEC concerning the protection of waters against pollution caused by nitrates from agricultural sources (notified under document C(2019) 5180)
 Type: Decision_IMPL
 Subject Matter: cultivation of agricultural land;  chemistry;  Europe;  means of agricultural production;  European Union law;  regions of EU Member States;  deterioration of the environment;  environmental policy
 Date Published: 2019-07-16

 16.7.2019 EN Official Journal of the European Union L 190/1 COMMISSION IMPLEMENTING DECISION (EU) 2019/1205 of 12 July 2019 granting a derogation requested by Belgium with regard to the region of Flanders pursuant to Council Directive 91/676/EEC concerning the protection of waters against pollution caused by nitrates from agricultural sources (notified under document C(2019) 5180) (Only the Dutch and the French texts are authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 91/676/EEC of 12 December 1991 concerning the protection of waters against pollution caused by nitrates from agricultural sources (1), and in particular the third subparagraph of point 2 of Annex III thereof, Whereas: (1) By Commission Implementing Decision (EU) 2015/1499 (2) Belgium was granted a derogation allowing it to authorise in the region of Flanders, under certain conditions, the land application of up to 250 kg nitrogen per hectare per year from livestock manure on parcels cultivated with grassland and maize undersown with grassland, with cut grassland followed by maize and with cut rye followed by maize and up to 200 kg nitrogen per hectare per year from livestock manure on parcels cultivated with winter wheat and triticale followed by a catch crop and with sugar or fodder beets. (2) The derogation granted by Implementing Decision (EU) 2015/1499 concerned approximately 2 870 farmers and 94 280 ha of land and expired on 31 December 2018. (3) On 21 December 2018, Belgium submitted to the Commission a request for a new derogation under the third subparagraph of point 2 of Annex III to Directive 91/676/EEC with regard to the region of Flanders. (4) The requested derogation concerns the intention of Belgium to allow the land application in Flanders, in specific holdings, of up to 250 kg nitrogen per hectare per year from grazing livestock manure and treated manure on parcels cultivated with grassland, grassland mixed with clover, maize undersown with grassland and cut grassland or cut rye followed by maize and up to 200 kg nitrogen per hectare per year from livestock manure and treated manure on parcels cultivated with winter wheat or triticale followed by a catch crop and with beet. (5) The information provided by Belgium in the context of the derogation granted by Implementing Decision (EU) 2015/1499, indicates that the derogation has not led to a deterioration of water quality. The Report from the Commission to the Council and the European Parliament on the implementation of Directive 91/676/EEC for the period 2012 to 2015 (3), shows that in the region of Flanders, around 81 % of the groundwater monitoring stations reported mean nitrate concentrations below 50 mg/l and 63 % of groundwater monitoring stations reported mean nitrate concentrations below 25 mg/l. Monitoring data showed a downward trend in nitrate concentration in groundwater as compared to the previous reporting period (2008 to 2011). For surface water, 95 % of the monitoring stations have reported mean nitrate concentrations below 50 mg/l and 75 % of monitoring stations have reported mean nitrate concentrations below 25 mg/l. The majority of monitoring points in surface waters showed a decreasing trend in nitrate concentrations. In the reporting period 2012 to 2015, around 76 % of rivers were classified as either eutrophic or hypertrophic, which is similar to the previous reporting period (2008 to 2011). (6) More recent data provided by Belgium for the region of Flanders demonstrate that the quality of ground and surface water in Flanders as regards contamination by nitrates did not improve since 2015. (7) Flanders intends to reach the following water quality goals over the action programme for the period 2019 to 2022 for all catchment areas. For surface water, a reduction of the average target distance with 4 mg nitrate per litre with an average concentration above the target distance of 20 mg nitrate per litre; for shallow groundwater, which has a slower recovery rate, a global downward trend of at least 3 mg nitrate per litre has to be reached in all catchments that have an average concentration above 50 mg nitrate per litre or between 40 and 50 mg nitrate per litre with increasing trend. (8) In order to reach these goals, Flanders has established a reinforced action programme for the period 2019 to 2022. A review of the designation of area types where strengthened measures are in place is envisaged for the end of 2020 based upon the monitoring results of surface water quality during the winters of the years 2018-2019 and 2019-2020 and groundwater quality during the years 2018 and 2019. The legislation transposing Directive 91/676/EEC for the region of Flanders, the Decree for the protection of water against pollution by nitrates from agricultural sources (4) (the Manure Decree) has been amended in accordance with the action programme for the period 2019 to 2022 on 24 May 2019 and applies in conjunction with this Decision. (9) The Manure Decree applies through the whole territory of the region of Flanders. (10) The Manure Decree includes limits for the land application of both nitrogen and phosphorus. (11) Solid fractions resulting from manure treatment should be delivered to authorised installations for recycling, with the aim of reducing odours and other emissions, improving agronomic and hygienic properties, facilitating handling and enhancing recovery of nitrogen and phosphate. (12) The supporting documents presented by Belgium concerning the region of Flanders show that the proposed amount of nitrogen from livestock manure of respectively 250 and 200 kg per hectare per year is justified on the basis of objective criteria such as long growing seasons and crops with high nitrogen uptake. (13) The latest data provided by Belgium for Flanders for the period 2015 to 2017 show a decrease in pig numbers of 4,7 %. The numbers of poultry show an increase of 14,3 % between 2014 and 2017. The numbers of cattle remained stable. In order to avoid that the application of the requested derogation leads to intensification of livestock rearing, the competent authorities will limit the number of livestock that can be kept in each farm (nutrient emission rights) in the region of Flanders according to the provisions set out in the Manure Decree. (14) The data reported by Belgium concerning the region of Flanders for the period 2012 to 2015 showed a decrease of 4,9 % in the use of nitrogen from livestock manure in the period 2012 to 2014 as compared to the period 2004 to 2007. The latest available numbers for 2015, 2016 and 2017 show a further decrease in the use of nitrogen from livestock manure of 4,0 % between 2014 and 2017, up to a value of 90,6 thousand tonnes in 2017. During the reporting period 2012 to 2015, the use of mineral nitrogen was similar to the period 2008 to 2011. The latest available data for 2015, 2016 and 2017 show that mineral nitrogen use has increased to 48,6 thousand tonnes in 2017, which is an increase of 21 % compared to 2014. (15) On parcels with soils with low P-availability (class I) and soils within the target zone (class II), there may be a need to apply additional phosphate from chemical fertiliser. Such fertilisers should not be used on parcels with soils with a moderate P-availability (class III) and soils with a high P-availability (class IV). (16) Flanders has a dense network of water quality monitoring stations. That network can be used as an alternative to the current derogation monitoring network and should allow to observe the performance of farms benefitting from an authorisation in accordance with the derogation requested by Belgium in comparison to farms that do not benefit from such an authorisation, and to monitor whether the objectives of Directive 91/676/EEC are achieved. Further research should be done in order to better understand the connection between nitrate losses on parcel level and the nitrate concentration in surface water and ground water at the level of a (sub) catchment, in order to calibrate and validate the nutrient emission model. (17) After examination of the request it can be considered that the proposed amounts of respectively 250 and 200 kg per hectare per year of nitrogen from grazing livestock manure and treated manure, will not prejudice the achievement of the objectives of Directive 91/676/EEC, subject to certain strict conditions being met, which should apply in addition to the reinforced measures taken in the action programme for the period 2019 to 2022. (18) Directive 2007/2/EC of the European Parliament and of the Council (5) lays down general rules aimed at the establishment of the Infrastructure for Spatial Information in the Union for the purposes of environmental policies of the Union and policies or activities which may have an impact on the environment. Where applicable, the spatial information collected in the context of this Decision should be in line with the provisions set out in that Directive. In order to reduce the administrative burden and enhance data coherence, Belgium, when collecting the necessary data under this Decision should, where appropriate, make use of the information generated under the Integrated Administration and Control System established pursuant to Chapter II of Title V of Regulation (EU) No 1306/2013 of the European Parliament and of the Council (6). (19) The measures provided for in this Decision are in accordance with the opinion of the Nitrates Committee set up pursuant to Article 9 of Directive 91/676/EEC, HAS ADOPTED THIS DECISION: Article 1 Derogation The derogation requested by Belgium, on behalf of the Flanders region, for the purpose of allowing the land application of a higher amount of nitrogen from livestock manure than that provided for in the first sentence of the second subparagraph of point 2 of Annex III to Directive 91/676/EEC, is granted, subject to the conditions laid down in Articles 4 to 12 of this Decision. Article 2 Scope The derogation granted pursuant to Article 1 shall apply to specified parcels of a farm on which crops with high nitrogen demand and long growing season are cultivated and for which an authorisation has been granted in accordance with Articles 4 to 7. Article 3 Definitions For the purposes of this Decision, the following definitions shall apply: (a) farms means agriculture holdings with or without livestock rearing; (b) parcel means an individual field or a group of fields, homogeneous regarding cropping, soil type and fertilisation practices; (c) grassland means permanent or temporary grassland (generally temporary lies less than four years); (d) crops with high nitrogen demand and long growing season means any of the following: (i) grassland; (ii) grassland with less than 50 % of clover; (iii) maize undersown, before or after harvest, with grass mowed and removed from the field acting as a catch crop; (iv) cut grassland or cut rye followed by maize; (v) winter wheat or triticale followed by a catch crop; (vi) sugar or fodder beets; (e) grazing livestock means cattle (with the exclusion of veal calves), sheep, goats and horses; (f) manure treatment means the processing of manure in two fractions, a solid and a liquid fraction, performed to improve land application and enhance nitrogen and phosphorus recovery; (g) treated manure means the liquid fraction resulting from manure treatment; (h) effluent with low nitrogen and phosphate content means treated manure with a maximum nitrogen content of 1 kg per ton effluent and a maximum phosphate content of 1 kg per ton effluent; (i) soil profile means the soil layer below ground level to a depth of 0,90 m, unless the average highest groundwater level is shallower; in this latter case it shall be to a depth of the average highest groundwater level. (j) fertilisation plan means an advance calculation about the planned use and availability of nutrients; (k) fertilisation account means the nutrient balance based on the real use and uptake of nutrients. Article 4 Annual application and commitment 1. Farmers who want to benefit from derogation under this Decision shall submit an application to the competent authorities annually by 15 February. For the year 2019, the annual application shall be submitted by 31 July. 2. Together with the annual application referred to in paragraph 1, the farmers shall undertake in writing to fulfil the conditions provided for in Articles 6, 7 and 8. Article 5 The granting of authorisations Authorisations to apply a higher amount of nitrogen from livestock manure shall be granted subject to the conditions laid down in Articles 6, 7 and 8. Article 6 Conditions regarding manure treatment 1. The competent authorities shall ensure that the solid fraction resulting from manure treatment are delivered to authorised installations for recycling. The authorised installations shall submit to the competent authorities each year the amount of manure received for treatment and the destination of the solid fraction and of the treated manure and their contents of nitrogen and phosphorus. 2. Farmers benefitting from the derogation who carry out manure treatment shall submit each year to the competent authorities the data related to the amount of manure sent to treatment and the amount of treated manure received and their contents of nitrogen and phosphorus. 3. The competent authorities shall establish and regularly update the methodologies to assess the composition of treated manure, the variations in composition and treatment efficiency for each farm benefitting from an individual derogation. 4. The competent authorities shall ensure that ammonia and other emissions from manure treatment is collected and treated so as to reduce environmental impact and nuisance for those installations that cause higher emissions than the reference situation, which is storage and land application of raw livestock manure. 5. The competent authorities shall ensure that an inventory of installations requiring emission treatment is established and regularly updated. Article 7 Conditions regarding the application of manure and other fertilisers 1. Subject to the conditions laid down in paragraphs 2 to 11, the amount of grazing livestock manure, treated manure and effluent with low nitrogen and phosphate content applied each year, including the manure applied by the animals themselves, shall not exceed any of the following values: (a) 250 kg of nitrogen per hectare per year on parcels cultivated with the following: (i) grassland and maize undersown with grassland; (ii) cut grassland followed by maize; (iii) cut rye followed by maize; (iv) grassland with less than 50 % of clover; (b) 200 kg of nitrogen per hectare per year on parcels cultivated with the following: (i) winter wheat followed by a catch crop; (ii) triticale followed by a catch crop; (iii) sugar or fodder beets. 2. Treated manure may only be applied if it has a nitrogen to phosphate ratio (N/P2O5) of minimum 3,3 to 1, unless it qualifies as effluent with low nitrogen and phosphate content. 3. The total nitrogen and phosphate land application shall correspond to the nutrient demand of the considered crop and take into account the supply from the soil and the increased manure nitrogen availability due to treatment. It shall not exceed the maximum amounts established in the Manure Decree for the land application of phosphate and nitrogen. 4. Phosphate from chemical fertiliser shall not be applied except on soils with low P-availability (class I) and soils in the target zone (class II). 5. A fertilisation plan shall be prepared and kept for each farm, for its whole acreage. The fertilisation plan shall include the following: (a) the number of livestock; (b) a description of the housing and storage system, including the volume of manure storage available; (c) a calculation of manure nitrogen (minus losses in housing and storage) and phosphorus produced in the farm; (d) the description of manure treatment and expected characteristics of treated manure; (e) the amount, type and characteristics of manure delivered outside the farm or to the farm; (f) the crop rotation and acreage of parcels with crops with high nitrogen demand and long growing season and parcels with other crops; (g) the foreseeable nitrogen and phosphorus crop requirements for each parcel; (h) results of soil analysis related to nitrogen and phosphorus soil status if available; (i) a calculation of nitrogen and phosphorus application from manure over each parcel; (j) a calculation of nitrogen and phosphorus application from chemical and other fertilisers over each parcel; (k) calculations for assessment of compliance with nitrogen and phosphorus application standards. The fertilisation plans shall be available at the farm for each calendar year by 15 February of that year. It shall be revised no later than seven days following any change in agricultural practices. 6. Fertilisation accounts shall be prepared by each farm. They shall be submitted to the competent authority for each calendar year by 15 March of the following calendar year. 7. The fertilisation account shall set out the following: (a) the crop acreages; (b) the number and type of livestock; (c) the manure production per animal; (d) the amount of fertilisers imported by the farm; (e) the amount of manure offloaded from the farm and to whom. 8. Results of nitrogen and phosphorus analysis in the soil shall be available for each farm benefitting from the derogation. Sampling and analysis for nitrogen and for phosphorus shall be carried out at least once every four years no later than 31 May for each homogeneous area of the farm, with regard to crop rotation and soil characteristics. At least one analysis per five hectares of farmland shall be carried out. 9. Nitrate concentration in the soil profile shall be measured by accredited laboratories every year between 1 October 15 November on at least 6 % of all parcels benefitting from an authorisation pursuant to Article 5 and 1 % of the other parcels in use by farms benefitting from that authorisation, in such a way that at least 85 % of those farms are involved. At least three samples representing three different soil layers within the soil profile shall be taken for every 2 hectares of farmland. 10. Manure, treated manure or effluent with low nitrogen and phosphate content with a total nitrogen content higher than 0,60 kg nitrogen per ton, chemical and other fertilisers shall not be spread on parcels benefitting from an authorisation pursuant to Article 5, between 1 September of each year and 15 February of the following year. 11. At least two thirds of the amount of nitrogen from manure, excluding nitrogen from manure from grazing livestock, shall be applied before 1 June each year. Article 8 Conditions regarding land management 1. Farmers benefitting from an authorisation pursuant to Article 5 shall plough grassland between 15 February and 30 April. Ploughing grassland for grassland renewal and ploughing of grassland on clay soils may take place also between 15 September and 30 October. 2. Farmers benefitting from an authorisation pursuant to Article 5 shall sow crops with high nitrogen demand within 2 weeks after ploughing of grassland, except on clay soils ploughed between 15 September and 30 October. 3. When permanent grassland is ploughed, no fertilisations shall be applied except for cereals, rapeseed, beets, grassland and Brussels sprouts following soil analysis taking into account mineral nitrogen and other parameters providing reference for estimate of nitrogen release from soil organic matter mineralisation. 4. Crop rotation shall not include leguminous or other plants fixing atmospheric nitrogen. However, crop rotation may include clover in grassland with less than 50 % clover. 5. Catch crops shall be seeded within 2 weeks after the harvest of winter wheat and triticale and no later than 15 September. 6. Catch crops shall not be ploughed before 15 February. Article 9 Measures on manure production and transport 1. The competent authorities shall ensure respect of the limitation of the number of livestock which can be kept in each farm (nutrient emission rights) in the region of Flanders according to the provisions set out in the Manure Decree. 2. The competent authorities shall ensure that manure transport from accredited transporters is recorded through geographic positioning systems for all transports. 3. The competent authorities shall ensure that manure composition with regard to nitrogen and phosphorus concentration is assessed before each transport. Manure samples shall be analysed by accredited laboratories and the results of the analysis shall be communicated to the competent authorities and to the farmer to which the manure is delivered. 4. The competent authorities shall ensure that a document specifying the amount of transported manure and its nitrogen and phosphorus content is available during transport. Article 10 Monitoring 1. The competent authorities shall ensure that maps showing the percentage of farms, number of parcels, percentage of livestock, percentage of agricultural land and local land use covered by an authorisation pursuant to Article 5, are drawn up for each municipality and updated every year. 2. Data on crop rotations and agricultural practices covered by individual derogations shall be collected and updated every year by the competent authority. 3. The monitoring network for sampling of surface and shallow groundwater referred in Article 10(2) of Commission Decision 2008/64/EC (7) shall be maintained to assess the impact of the derogation on water quality. The monitoring network shall include monitoring of the nitrate and phosphate of rivers flowing to the North Sea. The amount of initial monitoring sites shall not be reduced and the location of the sites shall not be changed during the period of applicability of this Decision. 4. A reinforced monitoring shall be conducted in agricultural catchments on sandy soils. 5. The monitoring sites, corresponding to at least 150 farms, established under Decision 2008/64/EC shall be maintained until it is replaced from 2020 by a targeted monitoring in order to provide data on local land use, crop rotations and fertilisation practices, soil water, mineral nitrogen in the soil profile in autumn and the phosphorus status of the soil and corresponding nitrogen losses through the root zone, both under derogation and non-derogation conditions. Together with the specific monitoring referred to in paragraph 8, these new arrangements shall allow to evaluate the environmental performance of farms benefitting from an authorisation pursuant to Article 5 of this Decision compared to farms that are not benefitting from such an authorisation as well as to monitor that the objectives of Directive 91/676/EEC are achieved. The monitoring sites shall include main soil types (clay, loamy, sandy and loessial soils), fertilisation practices and crops 6. Data on local land use, crop rotations, agricultural practices, nutrient use and manure production on farms benefiting from individual derogations shall be collected annually. 7. The data referred to in paragraphs 5 and 6 of this Article and in Article 7 shall be used for model-based calculations of the magnitude of nitrate leaching and phosphorus losses from fields where up to 250 kg or up to 200 kg nitrogen per hectare per year of grazing livestock manure and treated manure is applied. 8. The monitoring network including shallow groundwater, soil water, drainage water and streams in farms belonging to the monitoring network, shall provide data on nitrate and phosphorus concentration in water leaving the root zone and entering the groundwater and surface water system. 9. The Competent authority shall implement an area specific monitoring from 2020 as a research pilot in at least two (sub)catchments to better understand the connection between nitrate losses on parcel level and the nitrate concentration in surface water and ground water at the level of a (sub)catchment with a view to calibrating and validating the nutrient emission model. That research pilot shall be combined with a pilot project on continuous monitoring of N and P in the water courses. Article 11 Controls and inspections 1. All the applications for derogation shall be submitted to administrative control of the competent authorities. Where the control demonstrates that the conditions provided for in Articles 6, 7 and 8 are not fulfilled, the applicant shall be informed thereof. In this case, the application shall be considered to be refused. 2. A programme of field inspections shall be established by the competent authorities based on risk analysis, results of controls of the previous years and results of general random controls of application of legislation transposing Directive 91/676/EEC. 3. Field inspections shall be carried out in at least 7 % of the farms benefiting from an authorisation pursuant to Article 5, to assess compliance with the conditions set out in Article 6, 7 and 8. 4. Where it is established in any year that a farm benefiting from an authorisation pursuant to Article 5 did not fulfil the conditions set out in Articles 6, 7 and 8, the holder of the authorisation shall be sanctioned in accordance with national rules and shall not be eligible for an authorisation the following year. 5. The results of the measurements referred to in Article 7(8) shall be verified. Where verification demonstrates non-compliance, including that the basic threshold, as defined in the Manure Decree, was exceeded, the farmer shall be informed thereof and an application for authorisation for the following year for the parcel or parcels shall be refused. 6. The competent authorities shall ensure on-spot controls of at least 2 % of manure transport operations, based on risk assessment and results of administrative controls referred to in paragraph 1. 7. Controls shall include verification of the fulfilment of the obligations on accreditation, assessment of accompanying documents, verification of manure origin and destination and sampling of transported manure. 8. Manure sampling may be carried out, where appropriate using automatic manure samplers installed on the vehicles, during loading operations. 9. Manure samples shall be analysed by laboratories accredited by the competent authorities and results of the analysis shall be communicated to the delivering and to the receiving farmer. 10. The competent authorities shall be granted the necessary powers and means to verify compliance with the conditions for an authorisation granted under this Decision. Article 12 Reporting The competent authorities shall, every year by 30 June, submit a report to the Commission containing the following information: (a) maps showing the percentage of farms, percentage of livestock, percentage of agricultural land and local land use, as well as data on crop rotations and agricultural practices in farms benefiting from an authorisation pursuant to Article 5, as referred to in Article 10(1); (b) the results of water monitoring, including information on water quality trends for ground, surface waters, and waters flowing to the North Sea, as well as the impact of the derogation on water quality as referred to in Article 10(3); (c) an evaluation of the nitrate residue in soil profile in autumn for the parcels benefiting from an authorisation pursuant to Article 5 and a comparison with nitrate residue data and trends on parcels that are not benefiting from such an authorisation for similar crop rotations. Parcels that are not benefiting from an authorisation pursuant to Article 5 should include parcels on farms benefitting from a such an authorisation and parcels on other farms; (d) an evaluation of the soil phosphorus status for parcels benefiting from an authorisation pursuant to Article 5 and parcels that are not benefiting from such an authorisation; (e) information on nitrate and phosphorus concentration in water leaving the root zone referred to in Article 10(5); (f) the data collected on local land use, crop rotations, agricultural practices, nutrient use and manure production, and the results of model-based calculations of the magnitude of nitrate and phosphorus losses from farms benefiting from an authorisation pursuant to Article 5, as referred to in Article 10(6); (g) an evaluation of the implementation of the conditions for an authorisation, on the basis of controls at farm and parcel level, as well as controls on manure transport, and information on non-compliant farms, on the basis of the results of the administrative and field inspections; (h) information on manure treatment, including further processing and utilisation of the solid fractions, and detailed data on the characteristics of treatments systems, their efficiency and composition of treated manure; (i) information on the number of farms benefiting from an authorisation pursuant to Article 5 and the number of parcels on which treated manure and effluent with low nitrogen and phosphate content has been applied as well as the volumes of that manure and effluent; (j) the methodologies to assess the composition of treated manure, the variations in composition and treatment efficiency for each farm benefiting from an authorisation pursuant to Article 5, as referred to in Article 6(3); (k) the inventory of manure treatment installation as referred to in Article 6(5); (l) a summary and an evaluation of data obtained from the area specific monitoring as referred to in Article 10(5); (m) trends in livestock numbers for each livestock category in Flanders region and in farms benefitting from an authorisation pursuant to Article 5. The spatial data contained in the report shall, where applicable, comply with Directive 2007/2/EC. In collecting the necessary data, Belgium shall make use, where appropriate, of the information generated under the Integrated Administration and Control System set up in accordance with Article 67(1) of Regulation (EU) No 1306/2013. Article 13 Period of application This Decision shall apply until 31 December 2022. Article 14 Addressee This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 12 July 2019. For the Commission Karmenu VELLA Member of the Commission (1) OJ L 375, 31.12.1991, p. 1. (2) Commission Implementing Decision (EU) 2015/1499 of 3 September 2015 granting a derogation requested by Belgium with regard to the region of Flanders pursuant to Council Directive 91/676/EEC concerning the protection of waters against pollution caused by nitrates from agricultural sources (OJ L 234, 8.9.2015, p. 10). (3) Report of 4 May 2018 from the Commission to the Council and the European Parliament on the implementation of Council Directive 91/676/EEC concerning the protection of waters against pollution caused by nitrates from agricultural sources based on Member State reports for the period 2012-2015, COM(2018) 257 final. (4) Decreet van 22 December 2006 houdende de bescherming van water tegen de verontreiniging door nitraten uit agrarische bronnen (Belgisch Staatsblad of 29 December 2006, p. 76368). (5) Directive 2007/2/EC of the European Parliament and of the Council of 14 March 2007 establishing an Infrastructure for Spatial Information in the European Community (INSPIRE) (OJ L 108, 25.4.2007, p. 1). (6) Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (OJ L 347, 20.12.2013, p. 549). (7) Commission Decision 2008/64/EC of 21 December 2007 granting a derogation requested by Belgium with regard to the region of Flanders pursuant to Council Directive 91/676/EEC concerning the protection of waters against pollution caused by nitrates from agricultural sources (OJ L 16, 19.1.2008, p. 28).